Title: From George Washington to Brigadier General John Stark, 20 May 1778
From: Washington, George
To: Stark, John


                    
                        sir.
                        Head Quarters Valley Forge 20th May 1778
                    
                    In a letter from Major General Sullivan of the 1st Instant he complains of wanting assistance in his command and begs that you may be desired to take post with him this campaign: You will therefore be pleased to join him as soon as possible. I am Sir your most obt and very humble servt
                    
                        Go: Washington
                    
                